Case: 15-15600   Date Filed: 07/11/2016   Page: 1 of 5


                                                         [DO NOT PUBLISH]



             IN THE UNITED STATES COURT OF APPEALS

                     FOR THE ELEVENTH CIRCUIT
                       ________________________

                             No. 15-15600
                         Non-Argument Calendar
                       ________________________

                    D.C. Docket No. 3:15-cv-00048-CJK

THOMAS JEFFERY GRANTHAM, JR.,

                                                         Plaintiff-Appellant,


                                   versus


ACTING COMMISSIONER OF THE
SOCIAL SECURITY ADMINISTRATION,

                                                         Defendant-Appellee.

                       ________________________

                Appeal from the United States District Court
                    for the Northern District of Florida
                      ________________________

                              (July 11, 2016)

Before WILSON, MARTIN, and JILL PRYOR, Circuit Judges.

PER CURIAM:
                 Case: 15-15600       Date Filed: 07/11/2016        Page: 2 of 5


       Thomas Grantham appeals the district court’s order affirming the Social

Security Administration’s denial of his application for disability insurance benefits

and supplemental security income, pursuant to 42 U.S.C. § 405(g). As the sole

issue on appeal, Grantham argues that the Administrative Law Judge (ALJ) erred

by assigning little weight to a treating physician’s opinion.1

                                                 I

       We normally review the Commissioner’s decision for substantial evidence.

Winschel v. Comm’r of Soc. Sec., 631 F.3d 1176, 1178 (11th Cir. 2011).

“Substantial evidence is more than a scintilla and is such relevant evidence as a

reasonable person would accept as adequate to support a conclusion. We may not

decide the facts anew, reweigh the evidence, or substitute our judgment for that of

the [Commissioner].” Id. (alteration in original) (internal quotation marks and

citations omitted).

       The ALJ must give a treating physician’s opinion “substantial or

considerable weight” unless there is “good cause” not to do so. See Phillips v.

Barnhart, 357 F.3d 1232, 1240 (11th Cir. 2004) (internal quotation marks

omitted); see also 20 C.F.R. § 404.1527(c)(2). “‘[G]ood cause’ exists when the:

(1) treating physician’s opinion was not bolstered by the evidence; (2) evidence
       1
          Grantham also attempts to appeal the Magistrate Judge’s decision issued pursuant to
consent jurisdiction—however, our review is limited to the agency decision. See Shinn ex rel.
Shinn v. Comm’r of Soc. Sec., 391 F.3d 1276, 1282 (11th Cir. 2004) (“We consider this appeal
essentially as if we were the district court, reviewing the ALJ’s ruling rather than the district
court judgment.”).
                                                 2
              Case: 15-15600     Date Filed: 07/11/2016   Page: 3 of 5


supported a contrary finding; or (3) treating physician’s opinion was conclusory or

inconsistent with the doctor’s own medical records.” Phillips, 357 F.3d at 1241. If

the ALJ articulates specific, legitimate reasons for assigning limited weight to a

treating physician’s opinion that demonstrates good cause, then we must conclude

such determination is supported by substantial evidence and there is no reversible

error. See Moore v. Barnhart, 405 F.3d 1208, 1212 (11th Cir. 2005) (per curiam);

Phillips, 357 F.3d at 1240. The ALJ also must consider the amount of knowledge

a treating source has about a patient’s impairments and the treatment the physician

has provided. See 20 C.F.R. § 404.1527(c)(2)(ii).

                                            II

      The ALJ did not err by assigning little weight to Dr. Sarazin, Grantham’s

psychiatrist at Lakeview Center, Inc. (Lakeview), because the ALJ clearly

articulated reasons that established good cause to give his opinion less weight.

Grantham received mental health treatment at Lakeview beginning in February

2012, and continued for approximately one year. Erik Sternung, a registered nurse

practitioner working under Dr. Sarazin’s supervision, actually saw and examined

Grantham. Dr. Sarazin met with Grantham once, the week before being deposed,

“to get a better idea into his problems.”

      The ALJ noted that Dr. Sarazin’s conclusions were inconsistent with other

parts of the record, including treatment notes from Dr. Sarazin’s facility and


                                            3
              Case: 15-15600     Date Filed: 07/11/2016      Page: 4 of 5


Grantham’s own testimony. See Phillips, 357 F.3d at 1241. For example, Dr.

Sarazin characterized Grantham as “hav[ing] marked and extreme difficulties” in

dealing with the public and others because “he easily get [sic] frustrated around

people, feeling that they are about to get him or harm him,” while Grantham

himself testified that he regularly attended Church services, Sunday school, Bible

study, and shopping trips with no severe impact on social functioning due to his

depression. See id. at 1241 & n.9 (concluding substantial evidence supported

ALJ’s decision to give limited weight to treating physician’s opinion when it was

“contrary to [claimant]’s admissions concerning her activities”).

      Additionally, Dr. Sarazin’s opinion is at odds with his own facility’s

treatment record. Dr. Sarazin opined that Grantham exhibits debilitating paranoia

and loss of focus. But Grantham’s treatment at Lakeview was limited, and

Sternung never prescribed counseling, therapy, or any specific treatment for

chronic anxiety, paranoia, or post-traumatic stress. See Edwards v. Sullivan, 937
F.2d 580, 584 (11th Cir. 1991) (good cause existed to disregard treating

physician’s opinion when record lacked objective medical evidence to support that

opinion). In fact, Sternung’s notes indicate successful treatment of Grantham’s

mental health complaints through medication. Therefore, Dr. Sarazin’s opinion

proves inconsistent with Lakeview’s record, supporting the ALJ’s finding of good

cause to limit its weight. See Phillips, 357 F.3d at 1241.


                                          4
                Case: 15-15600       Date Filed: 07/11/2016       Page: 5 of 5


                                              III

       The ALJ has articulated sufficient “relevant evidence [that] a reasonable

person would accept as adequate to support a conclusion” that Dr. Sarazin’s

opinion was entitled to little weight. 2 See Winschel, 631 F.3d at 1178.

Accordingly, the district court’s order affirming the Commissioner’s denial of

disability insurance benefits and supplemental security income is

       AFFIRMED.




       2
          Even if the ALJ incorrectly stated certain facts regarding Grantham’s psychiatric
hospitalization history and seizure disorder in support of his conclusion, he provided other
factors that indicate there was more than a scintilla of relevant evidence in support of the
conclusion that Dr. Sarazin’s opinion was entitled to little weight. See Crawford v. Comm’r of
Soc. Sec., 363 F.3d 1155, 1158–59 (11th Cir. 2004) (per curiam) (internal quotation marks
omitted) (“Even if the evidence preponderates against the Commissioner’s findings, we must
affirm if the decision reached is supported by substantial evidence.”).
                                               5